FILED
                             NOT FOR PUBLICATION                            JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCISCO PABLO GOMEZ,                           No. 10-72721

               Petitioner,                       Agency No. A070-786-148

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Francisco Pablo Gomez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen deportation

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Mohammed v. Gonzales, 400 F.3d 785,

791 (9th Cir. 2005), and we deny the petition for review.

      The agency did not abuse its discretion in denying Gomez’s motion to

reopen because the motion was filed nearly ten years after his deportation order

became final, see 8 C.F.R. § 1003.2(c)(2), and Gomez failed to establish that he

acted with the due diligence required for equitable tolling, see Iturribarria v. INS,

321 F.3d 889, 897 (9th Cir. 2003) (equitable tolling available “when a petitioner is

prevented from filing because of deception, fraud, or error, as long as the petitioner

acts with due diligence”).

      PETITION FOR REVIEW DENIED.




                                           2                                    10-72721